HUMPHREYS, J. Appellant was indicted, tried and convicted in the Fort Smith District of Sebastian County for obtaining $21 in money from Lem Drake under the false pretense that he had delivered him four quart bottles filled with whiskey, when, in truth, the bottles contained colored water. From the judgment of conviction, an appeal has been duly prosecuted to this court. The evidence on the part of the State showed that on Saturday night, April 12, 1919, Lem Drake was in Sid Collier’s store in Fort Smith; that appellant offered to sell and Lem Drake agreed to buy four quarts of whiskey from him for $21; that appellant, pursuant to.the agreement, placed four quart bottles, in paper sacks in Drake’s buggy, representing that they contained good whiskey— Bond, Lillard and Crow — for which Drake paid him $21; that the bottles contained colored water instead of whiskey. Appellant attacked the indictment and judgment of conviction in the court below on the ground that no public offense was charged or proved. A reversal and dismissal is now contended for upon the same ground. It is insisted that because the prosecuting witness parted with his money in an effort to get appellant to violate the law by selling liquor, or, inv other words, parted with his money in bad faith, that the law will not heed his complaint. The inherent error in this contention is the assumption that criminal prosecutions are for the protection and benefit of the particular person injured. Such is not the case. The true purpose is to prevent crime and protect the public; hence prosecutions for crime proceed in the name of the State, and not in the name of the individual injured. In the case of Lawson v. State, 120 Ark. 337, the rule is laid down that “It is no answer to say that the accused should not be bound because the prosecuting witness was also guilty of an offense in the same transaction.” The rule is sound and well sustained by authority. Perkins v. State, 67 Ind. 270, 23 Am. Rep. 89; Commonwealth v. Henry, 22 Pa. 253; Commonwealth v. O’Brian (Mass.), 52 N. E. 72; Horton v. State (Ohio), 39 L. R. A. (N. S.) 423; case note to 17 L. R. A. (N. S.) 276; R. C. L., vol. 11, section 37 (False pretense). Again, it is insisted that, because liquor is contraband and without monetary value, a false representation concerning it can not be made the basis of a prosecution for obtaining something of value through a false representation. The error of this contention lies in the assumption that the essence of the offense is the value of the thing misrepresented. Not so. The gist of the offense for obtaining money or other property of value by false pretense is fraud or deception perpetrated upon another to his injury. No error appearing, the judgment is affirmed.